DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 6/17/2022.  Claims 29-32 have been newly added.  Claims 19 & 23-32 are pending. 

Allowable Subject Matter
Claims 19 & 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks, filed 6/17/2022, have been fully considered and are persuasive.
Regarding independent claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method encoding preparation information, the method comprising forming a code on a container for a beverage preparation machine or foodstuff preparation machine, the container for containing beverage or foodstuff material the method comprising forming at least one reference configuration defining a virtual reference line of the code, defining a virtual encoding line intersecting the virtual reference line at an intersection point, forming a sequence of data units comprising at least two data units aligned at a distance from each other along the virtual encoding line for encoding a sequence of operations of the preparation information, each data unit of the sequence of data units encoding an operation of the sequence of operations, and a relative position of each data unit in the sequence of data units encodes a nature of the operation and wherein a distance between each data unit and the intersection point and/or a distance between each data unit and another data unit encodes a value of a condition for a performance of the operation, when taken in combination with any remaining claim limitations.
Dependent claims 23-32 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876